DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, before line 1, the data for the parent application should be inserted (including application number, filing date and patent number).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the floor" in line 13 (last line).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pang (U.S. Patent Application Publication 2017/0266888 A1).
             Regarding claim 1, Pang (see the entire document, in particular, paragraphs [0007], [0017] – [0020] and [0022]; Figures 1 and 2) teaches an additive manufacturing apparatus (see paragraphs [0007] (a three-dimensional printing apparatus (i.e., an additive manufacturing apparatus) and [0018] (a stereo-lithography apparatus (i.e., an additive manufacturing apparatus) of Pang), including (a) a vat that includes multiple chambers and at least one of the chambers is a resin chamber that is configured to receive a radiant-energy-curable resin (see paragraphs [0017] (a tank 110 (i.e., vat)), [0018] (a liquid forming material 200 is a photo-sensitive resin which is cured by a curing tool 130) and [0020] (a plurality of forming areas A1 . . . An (i.e., multiple chambers)); Figures 1 and 2 of Pang); (b) a build surface defined by the resin chamber within the vat, wherein at least a portion of the build surface is transparent (see paragraph [0019] (the bottom surface of the tank 110 is a build surface; the bottom surface of the tank 110 is transparent to radiation; the curing tool 130 is below the tank 110) and Figure 1 of Pang); (c) a stage positioned facing the vat and the build surface and the stage is configured to hold a stacked arrangement of one or more cured layers of the radiant-energy-curable resin (see paragraph [0017] (a platform 120 (i.e., a stage)) and Figure 1 of Pang); (d) one or more actuators operable to change the relative positions of the vat and the stage (see paragraphs [0017] (a control module 140 (i.e., an actuator) is electrically connected to the platform 120 (i.e., the stage) and/or the tank (i.e., the vat) and [0022] (at least one of the platform 120 (i.e., the stage) or the tank 110 (i.e., the vat) is controlled by the control module 140 (i.e., an actuator) to rotate in a planar motion); Figure 1 of Pang); and (e) a radiant energy apparatus positioned adjacent to the vat opposite to the stage, and operable to generate and project radiant energy on the radiant-energy-curable resin through the bottom (i.e., floor) of the vat in a predetermined pattern when the resin is in the build zone (see paragraphs [0017] (curing tool 130 (i.e., radiant energy apparatus) and [0019] (the curing tool 130 (i.e., radiant energy apparatus) is below the tank 110 (i.e., the vat); Figure 1 of Pang).
             Regarding claim 2, see paragraph [0020] (a plurality of forming areas A1 . . . An (i.e., multiple chambers) and Figure 2 of Pang.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang (U.S. Patent Application Publication 2017/0266888 A1) as applied to claims 1 and 2 above, and further in view of El-Siblani et al (U.S. Patent Application Publication 2017/0072635 A1).
             Regarding claim 3, Pang does not teach (1) an apparatus in which at least one chamber is a cleaning chamber that is configured to receive a cleaning fluid. El-Siblani et al (see the entire document, in particular, paragraphs [0002], [0055], [0088], [0094], [0126] and [0183]; Figures 1-4 and 37) teaches an additive manufacturing apparatus (see paragraph [0002] (an apparatus for making three-dimensional objects (i.e., an additive manufacturing apparatus) of El-Siblani et al)), including an apparatus in which at least one chamber is a cleaning chamber that is configured to receive a cleaning fluid (see paragraphs [0088] (a cleaning station 32 (i.e., a cleaning chamber)) and [0094] (a solvent (i.e., a cleaning fluid)); Figures 1-4 of El-Siblani et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one chamber which is a cleaning chamber that is configured to receive a cleaning fluid in the apparatus of Pang in view of El-Siblani et al in order to remove any residual material (see paragraph [0088] of El-Siblani et al).
             Regarding claim 4, see Figure 2 of Pang.
             Regarding claim 5, see paragraph [0088] (the vats 30 and 34 are separated by a cleaning station 32) and Figures 1-4 of El-Siblani et al.
             Regarding claims 6 and 7, see paragraphs [0055] (material assembly 29 is movable (in the X-direction) and includes a drive shaft 38 and rotating pulleys 40) and [0126] (once it is desirable to switch to solidifiable material 31, a belt drive is actuated causing the drive shaft 38 and the rotating pulleys 40 to cause a belt 36 to circulate); Figure 1 of El-Siblani et al.
             Regarding claim 8, see paragraph [0183] (build platform 724 (i.e., a turntable) is rotatable around the Z-axis (in an X-Y plane)); Figure 37 of El-Siblani et al.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang (U.S. Patent Application Publication 2017/0266888 A1) in combination with El-Siblani et al (U.S. Patent Application Publication 2017/0072635 A1) as applied to claims 1-8 above, and further in view of Rohner et al (U.S. Patent Application Publication 2011/0310370 A1).
             Regarding claim 9, Pang (in combination with El-Siblani et al) does not teach (1) an apparatus including a divider which is positioned within the receptacle wherein the divider defines the multiple chambers within the receptacle. Rohner et al (see the entire document, in particular, paragraphs [0013], [0036] and [0037]) teaches an additive manufacturing apparatus (see paragraph [0013] (an apparatus for making three-dimensional objects (i.e., an additive manufacturing apparatus) of Rohner et al), including a divider which is positioned within the receptacle wherein the divider defines the multiple chambers within the receptacle (see paragraph [0037] (a single vat is divided into vat segments by separating walls) of Rohner et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a divider which is positioned within the receptacle wherein the divider defines the multiple chambers within the receptacle in the apparatus of Pang (in combination with El-Siblani et al)  in view of Rohner et al in order to form a plurality of vat segments (see paragraph [0037] of Rohner et al).
Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mesaric et al (DE 102007010624 A1) teaches an additive manufacturing apparatus for bottom-up stereo-lithography wherein a vat (or receptacle) has multiple chambers (see Figures 1 and 2 of Mesaric et al).
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742